DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner lining” and “outer barrel” of claims 15 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are directed towards a thermos with various parts joined together which, when assembled, are locked into place.
The following title is suggested: “A thermos with a locking device for a liner”.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding claims 1-16, it appears the claims are a translation of TW 109100312. The translation has many issues which make the claims unclear. A substitute claim set in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute claims filed must be accompanied by a statement that it contains no new matter.
 A few examples are listed below.
“a barrel, an upper end of which is a port, with that the port is axially connected inward with an axial space”. The phrase “with that” should be “where”. 
“a mineral liner, which is radially protruded with a radial collar at a height corresponding to the binding plane”. The limitation could be rewritten to state “a mineral liner, wherein the mineral liner comprises a radial collar which protrudes radially from the mineral liner at a height corresponding to the binding plane”.
Applicant is reminded that this is nowhere near an exhaustive list. Many examples of this can be found throughout the claims. Examiner recommends reviewing the claims to clear up these issues.
Regarding claim 11, the claim ends in a double period (..) where only one is needed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Below is a list of most of the 112 rejections found in the claim. This list is not exhaustive and applicant should review the claims to clear up any issues.
Claims 1 and 7 states “A locking device for replacing a liner in a thermos, which locks and positions a liner stably with an elastic effect after replacing and assembling the liner in a drinking container, comprising”. The preamble specifically states the claims are directed towards a “locking device”. However, the claims seem to be directed towards a thermos with a locked liner occurring after assembly. Since the preamble states “A locking device”, any limitation directed towards part not directly related to a locking device would be treated as intended use. However, since it appears the claims are actually directed towards a thermos with a locking feature, the claims were examined under that 
Claims 2-6 and 8-16 state “The locking device for replacing a liner in a thermos, according to claim”. Since the claims are directed towards a thermos assembly, the preamble should state “The thermos assembly, according to claim” for the reasons described above.
Claim 1 recites the limitation "the elastic deformation" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the applicant uses the phrase “in addition” (line 27). It is unclear what the claim is stating. Are both parts listed prior and after the “in addition” occurring at the same time, separate times, etc. This terminology is unclear.
Claim 1 recites the limitation "the friction force" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the spinning and assembling force" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 states “the binding plane”. It is unclear if applicant is referencing the binding plane of claim 1 or claim 2. Furthermore, it is unclear if “a binding plane” of claim 1 is the same or different from “a binding plane” of claim 2.
Claim 2 states “an upper part of the connecting ring is a covering thread”. However, claim 1, from which claim 2 depends states “an upper end of the connecting ring is a covering thread which spins to combine with a cover”. It is unclear if the connecting ring has two upper portions (part and end) or if these are the same. Furthermore, it is unclear if the covering thread of claim 2 is the same or different from the covering thread of claim 1.
Claim 2 states “a lower part of the connecting ring is a lock-joint member, an inner circumference of the lock-joint member is provided with an inner thread, a top end of the inner thread is provided with a push-down inner shoulder, and the lead of the inner thread allows the push-down inner shoulder to actually press the tightening ring”. However, claim 1, from which claim 2 depends, states “a connecting ring, a lower end of which is axially locked with the barrel, and an inner circumference of which is coaxial with an inner thread, with that the connecting ring is provided with a push-down inner shoulder having a diameter smaller than that of the inner thread and having a downward port”. It is unclear if they are the same or different from the “lower end”, “inner circumference”, “inner thread” and “push down inner shoulder” of claim 1. This limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).
Claim 2 recites the limitation "the lead" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 states “the inner thread allows the push-down inner shoulder to actually press the tightening ring”. It is unclear why the term “actually” is present thus making the claim unclear. It appears “actually” should be removed.
Claim 3 recites the limitation "the total length of spinning lead”" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 states “the inner thread”. It is unclear which inner thread the applicant is referring to since claim both claims 1 and 2, from which claim 3 depends, introduce an inner thread.
Claim 7 recites the limitation "cover" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the cover" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the spinning and assembling force" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the locking angle" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 states “the binding plane”. It is unclear if applicant is referencing the binding plane of claim 7 or claim 8. Furthermore, it is unclear if “a binding plane” of claim 7 is the same or different from “a binding plane” of claim 8.
Claim 8 states “an upper part of the connecting ring is a covering thread”. However, claim 7, from which claim 8 depends, states “an upper part of the connecting ring is a covering thread which spins to combine with a cover”. It is unclear if the connecting ring has two upper parts or if these are the same. Furthermore, it is unclear if the covering thread of claim 8 is the same or different from the covering thread of claim 9.
Claim 8 states “a lower part of the connecting ring is a lock-joint member, an inner circumference of the lock-joint member is provided with an inner thread, a top end of the inner thread is provided with a push-down inner shoulder”. However, claim 7, from which claim 8 depends, states “an inner circumference at a lower part of which is provided with an inner thread for locking the barrel axially, with that the inner circumference is coaxial with the inner thread, the connecting ring is provided with a push-down inner shoulder”. It is unclear if they are the same or different from the “lower part”, “inner circumference”, “inner thread” and “push down inner shoulder” of claim 7. This limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can 
Claim 8 states “the inner thread” in line 10. It is unclear if this is referencing the inner thread of claim 7 or 8.
Claim 9 recites the limitation "the total length of spinning lead" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the loading space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the loading space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16 state “the barrel is coaxially formed by an inner lining and an outer barrel and is heat resistant”. It is unclear if the applicant is referring to the inner surface of liner 20 and the outer surface of barrel or if there is an additional inner lining and outer barrel.
Although an attempt is made by the examiner to list all of the 112 issues, it appears that there are too many to list. Once the claims are rewritten, as described in the claim objection above, this may overcome some of the 112 rejections. Applicant should review the claims and fix any issues accordingly. 
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lane (US 20140091097) teaches a container/barrel with a liner, tightening ring and connecting ring.
Yu (US 11,059,634) teaches a container/barrel with a liner, tightening ring, connecting ring and a cover.
Yu (US 10,351,331) teaches a container/barrel with a liner, connecting ring and a cover.
Joseph et al. (US 20060151630) teaches a container/barrel with a liner, tightening ring and connecting ring.
Jongen et al. (US 20060065132) teaches a container/barrel with a liner, tightening ring and connecting ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAVIER A PAGAN/Examiner, Art Unit 3735